Citation Nr: 0728424	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-34 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).

3.  Entitlement to a compensable disability rating for 
service-connected residuals of prostate cancer.

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1964 to January 
1968.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In January 2003, the RO denied service connection for 
bilateral hearing loss.  The veteran submitted a notice of 
disagreement in February 2003, and a statement of the case 
was issued in June 2003.  Although the veteran submitted a 
statement on June 10, 2003, saying that he wanted to drop his 
appeal for service connection for hearing loss, he submitted 
relatively contemporaneous statements, including one received 
on July 7, 2003, indicating that he wanted to pursue this 
claim.  Accordingly, the Board finds that he perfected an 
appeal of the January 2003 rating decision concerning the 
denial of service connection for hearing loss.

In June 2005, the RO denied entitlement to a rating in excess 
of 50 percent for PTSD and denied entitlement to a total 
rating on the basis of individual unemployability due to 
service-connected disability.  The veteran perfected an 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2006).  
Review of the claims folder shows that the veteran applied 
for Social Security Administration (SSA) disability benefits 
in November 2002.  The complete medical and administrative 
records related to his SSA disability benefits claim have not 
been obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  This should be accomplished on remand.

As the case must be remanded for the foregoing reason, the 
veteran should be afforded current VA examinations, as set 
forth below.  Any relevant treatment records should also be 
obtained.

Finally, in August 2004 the RO reduced the disability rating 
assigned for the veteran's service-connected prostate cancer 
from 100 percent disabling to noncompensable, in accordance 
with 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The veteran 
submitted a notice of disagreement in April 2005.  On remand, 
he should be furnished a statement of the case concerning 
this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records from 
the North Texas VA health care system, 
dated since February 2007.

2.   Make arrangements to obtain the 
veteran's complete treatment records from 
the Dallas Vet Center, dated since 
February 2007.

3.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security Administration disability claim 
and associate them with the claims file.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination and 
address his or her findings in the context 
of the veteran's work history.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
If it is not possible to assign a GAF 
score on the basis of the veteran's PTSD 
alone, the examiner is asked to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected PTSD, and any nonservice-
connected psychiatric disorders.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Afford the veteran a VA general 
medical examination. The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the requested 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (i.e., diabetes mellitus, 
residuals of prostate cancer, erectile 
dysfunction, and facial acne), as opposed 
to any nonservice-connected disabilities 
and advancing age.  In particular, 
describe what types of employment 
activities would be limited because of the 
veteran's service-connected disabilities 
and whether any limitation on employment 
is likely to be permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Provide the veteran a Statement of the 
Case on the issue of entitlement to a 
compensable disability rating for service-
connected residuals of prostate cancer.  
The veteran should be informed of his 
appeal rights and of the actions necessary 
to perfect an appeal on this issue.

7.  Finally, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




